Citation Nr: 1741276	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a urological condition.

2. Entitlement to service connection for Hepatitis C.

3. Entitlement to service connection for hypertension.

4. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability (TDIU), to include consideration on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) from five rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

First, the claims for service connection for Hepatitis C and hypertension, along with a service connection claim for depression, were originally denied in an April 2009 rating decision.  Second, the RO granted service connection for hearing loss with a non-compensable rating in a September 2009 rating decision.  The Veteran appealed the denial of service connection for Hepatitis C, hypertension, depression, and the initial non-compensable rating for his bilateral hearing loss.

The hepatitis, hypertension, depression, and initial non-compensable rating for bilateral hearing loss claims came before the Board in January 2013.  The Board broadened the depression claim to include all acquired psychiatric disabilities, inferred a claim for TDIU, and remanded all of the Veteran's claims for further development.  The Board also referred a claim for a urological condition to the RO for appropriate initial development.

Third, the RO denied a claim for a urological condition in March 2015.  Fourth, the RO granted service connection for an acquired psychiatric disorder in March 2016.  This action constitutes a complete grant of the Veteran's claim with regard to that issue.  Consequently, the issue of service connection for a mental health disability is no longer before the Board.  Fifth, the RO denied entitlement to TDIU in an April 2016 rating decision.

The Veteran testified before a Veteran's Law Judge (VLJ) at a hearing at the RO in Seattle in July 2012.  The VLJ who conducted the hearing is no longer available to participate in the decision on appeal.  The Veteran was notified of this development in a January 2017 letter and given the opportunity to request an additional hearing before a VLJ who would participate in the decision.  In a response received that same month, the Veteran declined the opportunity to have an additional hearing before a VLJ.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. It is reasonably shown by the record that the Veteran's urological condition, iatrogenic hypospadias, was incurred during his active service.

2. The evidence of record does not establish that the Veteran's Hepatitis C was incurred in or caused by his service.

3. The evidence of record does not establish that the Veteran's hypertension was incurred in or caused by his service.

4. It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level III in the right ear or any worse than Level I in the left ear.




CONCLUSIONS OF LAW

1. The criteria for service connection for a urological condition, iatrogenic hypospadias, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The evidence of record does not meet the criteria to establish service connection for Hepatitis C.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The evidence of record does not meet the criteria to establish service connection for hypertension.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. The evidence of record does not meet the criteria for a compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in January and May 2009 and May 2013.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), post-service VA treatment records, and Social Security Administration (SSA) records are associated with the claims file.  Where the Veteran has advised VA of relevant treatment records from other organizations and authorized VA to obtain those records, VA has made appropriate requests.

The Veteran also received VA examinations in June 2009 and March 2013.    The Board has also obtained additional addendum opinions with regard to the Veteran's Hepatitis C conditions in October 2013 and March 2014, and additional Veterans Health Administration (VHA) opinions regarding the Veteran's Hepatitis C and hypospadias conditions in April 2017 and June 2017 to ensure that the opinions on which the Board has based its decision are based on as complete a review of the medical evidence as possible.  The Board finds that these examinations and opinions are collectively adequate because they were based on a review of the Veteran's claims file, an in-person examination of the Veteran, and contain sufficient detail about the Veteran's disabilities.   Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has raised any issues with the adequacy of the examinations or opinions in this case.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board also notes that VA substantially complied with the directives of the January 2013 remand by providing the Veteran with additional notice of VA's duty to assist claimants in TDIU claims and the evidence required to substantiate a TDIU claim, obtaining additional post-service treatment records, and providing the Veteran with the March 2013 VA examinations.  Stegall v. West, 11 Vet. App. 268, 271 (1998).






II. Service Connection

A. Legal Criteria

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases are subject to presumptive service connection if they manifest in service or to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

B. Service Connection for a Urological Condition

The Veteran's medical examination prior to his enlistment, dated November 1972, contains no evidence of hypospadias.  The only abnormality noted on the Veteran's examination with regard to his genital-urinary system is a small varicocele.  The Veteran's STRs document that the Veteran experienced a urinary obstruction while on active duty.  This blockage was treated by a surgical meatotomy during the Veteran's active duty period, in August 1974.  This procedure altered the appearance of the Veteran's genitals, and a VA doctor in March 2009 stated that the Veteran had a congenital hypospadias based on observation of the Veteran's genitals at that time.

An opinion from the VHA received in April 2017, after a review of the Veteran's claims file, determined that the Veteran's hypospadias condition was not congenital but iatrogenic (surgically created) as a result of the surgery performed on the his genitals in August 1974, in service.

Because most probative evidence in the record shows the Veteran's hypospadias is the result of the August 1974 in-service surgical procedure, the Board finds that service connection for this condition is warranted.  Hickson v. West, 12 Vet. App. 247 (1999).

C. Service Connection for Hepatitis C

The Veteran was not diagnosed with Hepatitis C until September 2004, nearly 30 years after the end of the Veteran's active service.  The Veteran contends that he was infected with the Hepatitis C virus during his active duty service, either during one of the medical procedures that he underwent during his active duty period or through a contaminated vaccination he received during service.

The Veteran's November 1972 enlistment examination contains no evidence of Hepatitis C, and the Veteran specifically denied a history of hepatitis on his report of medical history.  His enlistment examination makes note that the Veteran had tattoos at the time that he entered into active service.  While in service, the Veteran received several vaccines, and the Veteran underwent a cystoscopy, cystogram and meatotomy.  The Veteran's examination at the end of his period of active service, dated March 1975, contains no evidence of Hepatitis C infection.

In September 2004, the Veteran tested positive for Hepatitis C antibodies at his local VA medical center.  At that visit, the Veteran reported that he had previously tested positive for Hepatitis C antibodies and been advised that he had cleared the infection.  That treatment record also records that the Veteran reported that one of his tattoos was homemade and created with a friend who subsequently underwent a liver transplant.  The Veteran denied intravenous drug use, but according to a November 2007 VA treatment record, admitted to a history of nasal cocaine use and marijuana.  In an interview with a psychiatrist pursuant to his claim for SSA benefits in 2011, the Veteran also admitted to a history of unprotected sex with multiple female partners and significant alcohol consumption.

The Veteran's treatment records since September 2004 document the monitoring and treatment of the Veteran's Hepatitis C condition.  However, beyond the evidence previously described, they do not contain further information regarding the etiology of the Veteran's Hepatitis C.

In subsequent written statements to the Board, the Veteran has denied a history of drug use, significant alcohol use, and stated that he received his tattoos while he was active duty. See, e.g. Statement of the Veteran received July 2017.

The Veteran underwent a VA examination in March 2013.  The VA examiner initially opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C was incurred in or caused by the Veteran's service.  The examiner explained that the Veteran "has not had any known etiological conditions to have caused the Hepatitis C, like IV drug abuse, tattooing, transfusions, anal intercourse, or unknown sexual exposures, etc.  The only possible condition was the urethral surgery and sound dilation of the urethra in 1974 in service that could have been the etiology."  The examiner stated that this opinion was based on an extensive review of the claims file and a verbal history from the Veteran, and that no other etiologies were deciphered.

Because the examiner made statements that appeared contrary to the record in the rationale, that the Veteran did not have a history of tattooing, unprotected sex, or drug use, the examiner was requested to provide an addendum opinion.  In an addendum opinion dated September 2013, the examiner opined it was at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C was incurred in or caused by the Veteran's service.  The examiner noted the history of tattoos that were present at the time of the Veteran's enlistment, and that one of these tattoos was homemade with a friend who later required a liver transplant.  The examiner also noted the history of nasal cocaine use that was documented in the Veteran's treatment records, and the Veteran's history of unprotected sex.  The examiner acknowledged that these were possible sources of exposure to Hepatitis C.  However, because the dates of these exposures were not clearly established, the examiner continued to opine that the Veteran's Hepatitis C was at least as likely as not related to service.

In a further addendum opinion dated October 2013, the examiner stated that the Veteran's most likely sources of exposure to Hepatitis C were cocaine use and sex with multiple sex partners.

Because of the ambiguity of the opinions and clarifications generated by the previous VA examiner, VA sought an opinion from the VHA regarding the etiology of the Veteran's Hepatitis C.  The June 2017 VHA opinion states:

"[I]t is opined that the [V]eteran['s] hepatitis C is not etiologically related to his active military service to include that of vaccinations and or surgery while in service at a good medical probability of 50% or greater.  This is stated secondary to the fact that there are no case studies that have ever demonstrated the transmission of Hep C via vaccinations, though considered in theory biological[ly] plausible, it is not considered probable.  In regards to exposure during surgical procedure, the likelihood of contracting Hep C though this route is very low likelihood, particularly in light of very obvious and known risk factors such as tattooing and risky sexual and drug use behaviors.  Therefore, it is opined that at a greater medical probability of 50% or more, the cause of his Hep C condition is due to the noted tattooing and/or other high risk lifestyle behaviors as opposed to that of a surgical procedure or that of vaccine process."

The VHA opinion addressed the difference of opinion between the initial March 2013 opinion and the VHA opinion.  The VHA opinion noted that the initial March 2013 opinion appeared to have been based on the understanding that the Veteran did not have a history of other vectors for Hepatitis C exposure such as tattooing, drug use, or multiple sex partners.  After being advised of the record of these higher risk behaviors, the examiner had opined in October 2013 that these behaviors were the more likely etiology of the Veteran's Hepatitis C.  The VHA agreed with the October 2013 conclusion that these high risk life behaviors were the more likely etiology of the Veteran's Hepatitis C.

Based on this evidence, the Board finds that the preponderance of the evidence is against finding a connection between the Veteran's Hepatitis C and his service.  The Board acknowledges that the March 2013 VA examiner initially opined that the Veteran's medical procedures in service were at least as likely as not the origin of the Veteran's Hepatitis C infection.  However, the examiner appeared to base this conclusion on the premise that the Veteran had not experienced any other life events that might be a vector for this infection.  Upon further record review, the examiner revised the opinion and stated that the Veteran's high risk lifestyle choices, including drug use and multiple sex partners were the more likely etiology of the Veteran's Hepatitis C illness.  The VHA opinion also reached this conclusion, and further explained that the chances of contracting Hepatitis C through surgery were extremely low and that the transmission of Hepatitis C through a vaccination was, at this point, only a theoretical possibility that has never been shown to have occurred.

The Board also acknowledges that the Veteran has subsequently denied that he participated in these risky behaviors, and claims that he received his tattoos while on active duty.  However, the Board finds that this not consistent with the record. The Veteran was noted to have tattoos at the time of his enlistment examination.  Moreover, the Board finds the Veteran's subsequent denial that he engaged in these risky behaviors that are known vectors for Hepatitis C infection to be less credible than his statements to medical providers that he made contemporaneously with seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Based on this information, the Board finds that the evidence of record does not support a finding of a nexus between the Veteran's Hepatitis C and his service, and that service connection should be denied.  38 C.F.R. § 3.303.

The Board observes that the Veteran's representative appears to reference the criteria for the presumption of service connection for chronic diseases in regard to the Hepatitis C claim in the informal hearing presentation dated December 2016 and resubmitted in September 2017.  Hepatitis C is not one of the chronic diseases to which this presumption applies and would not be available under the facts of this case in any event because the Veteran's Hepatitis C did not manifest to a compensable degree, or result in symptoms, diagnosis, or treatment until 30 years after his period of active service ended.  38 C.F.R. §§ 3.307(a), 3.309(a).

For the reasons set forth above, the Board finds that the evidence of record is against a finding that the Veteran's Hepatitis C was incurred in or caused by his service.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D. Service Connection for Hypertension

According to the Veteran's enlistment examination, the Veteran's blood pressure was 130/72.  At his examination conducted at the time he left active service, the Veteran's blood pressure was measured as 120/62.  At the July 2012 hearing, the Veteran stated that he believed his brother and father were "pretty hyper" in response to a question of whether he had a family history of hypertension.  He testified that his military occupation, working on F4s and A4s was stressful and required physical exertion.  However, the Veteran acknowledged in his testimony that he did not have any diagnosis or treatment for hypertension until a few years prior to the hearing.

A diagnosis of hypertension only a few years prior the hearing is consistent with the findings of the March 2013 VA examination, which documented a history of hypertension beginning in 2008.  The first diagnosis appears in a medical record from June 2008.  The March 2013 examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's hypertension was incurred in or caused by the Veteran's service.  The examiner opined that the increase in the Veteran's blood pressure and onset of essential hypertension was a natural progression due to age.

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension was incurred in or caused by the Veteran's service.  The Board reaches this conclusion because of the long delay, more than 30 years, between the end of the Veteran's service and the onset of a hypertension diagnosis or symptoms, and the opinion of the March 2013 VA examiner who opined that the Veteran's hypertension was a consequence of his age.  No contrary medical opinion appears in the record.  The Board acknowledges that the Veteran attributes his hypertension to the stressful pace and exertion of his military duties.  However, the Board finds that establishing a link between working conditions from the 1970s and a medical condition detected in 2008 is a matter requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007) (finding lay people not competent to diagnose cancer).  Moreover, it is noted that the Veteran's blood pressure actually decreased between his enlistment in and the end of military service.  Such evidence tends to suggest that the Veteran's military working conditions did not result in an immediate increase in his blood pressure.

The Board has also considered the applicability of the presumption for chronic diseases.  Hypertension is one of the diseases to which this presumption applies.  38 C.F.R. § 3.309(a).  However, the Board finds that the evidence does not establish service connection under this presumption because the Veteran's hypertension did not manifest to a compensable degree in service or within one year of the end of the Veteran's service, and did not result in a continuity of symptoms between the time of separation and his diagnosis.  38 C.F.R. §§ 3.307(a), 3.303(b).  As previously described, the Veteran's hypertension condition did not appear until 2008, 30 years after his service.

For the reasons set forth above, the Board finds that the evidence of record is against a finding that the Veteran's hypertension was incurred in or caused by his service.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. Increased Rating Bilateral Hearing Loss

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings for hearing loss are derived by applying the tables in 38 C.F.R. § 4.85.  Two measurements of a claimant's ability to hear are taken as to each ear: the average puretone audiometric threshold measured in decibels at 1000, 2000, 3000, and 4000 Hertz (Hz); and a speech discrimination score using the Maryland CNC Test.  These measures are combined using Table VI to arrive at a Roman Numeral I-XI for each ear.  Then, the assigned numerals derived for each ear are input into Table VII to derive the appropriate disability rating under VA regulations.

The only audiological evaluations conducted during the appeal period were those obtained by VA in June 2009 and February 2013.  

On the authorized audiological evaluation in June 2009, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
60
60
LEFT
20
15
30
65
65
The right ear had an average puretone audiometric threshold of 41 dB.  The left ear had an average puretone audiometric threshold of 44 dB. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed moderate sensorineural hearing loss in both ears.  

Applying Table VI, the Veteran's right ear is assigned a III and the left ear is assigned a I.  Applying Table VII, the Veteran's hearing loss is assigned a non-compensable rating, 0 percent.

On March 2013 VA audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
65
65
LEFT
35
20
30
65
65

The Veteran's right ear had an average puretone threshold of 49, and the Veteran's left ear had an average puretone threshold of 45.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in the 500 to 4000 Hertz levels in both ears.

Applying Table VI, the Veteran's right ear is assigned a I, and the Veteran's left ear is assigned a I.  Applying Table VII, the Veteran's hearing loss is assigned a non-compensable, 0 percent rating.

The results of both VA hearing loss examinations yielded results that VA regulations classify as non-compensable.  Based on these results, the Board finds that the evidence of record weighs against granting the Veteran a compensable rating for his bilateral hearing loss.  38 C.F.R. § 4.85. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claim (Court) held that in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In June 2009, the authorized VA examiner noted the Veteran's report of having difficulty hearing with background noise present.  In February 2013, the VA examiner noted the Veteran's complaints that his hearing affected his ability to be an effective supervisor at work.  Specifically, the Veteran reported he had a hard time understanding his employees, often misunderstood them, and needed them to repeat their words.  He also noted that he had to turn the volume on his television up.  The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran is clearly competent to relate experiencing diminished hearing acuity.  Nonetheless, he is not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Indeed, a higher rating for bilateral hearing loss requires demonstration of hearing loss in terms of audiometric test results of puretone thresholds and speech communication scores.  38 C.F.R. § 4.85. 

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances is contemplated by the rating criteria and unfortunately cannot be the basis for a higher evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

In reaching this conclusion, the Board has considered the benefit of the doubt.  However, the evidence weighs against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot be invoked to grant the Veteran's claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a urological condition, iatrogenic hypospadias, is granted.

Service connection for Hepatitis C is denied.

Service connection for hypertension is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that a remand is required before a final adjudication of the Veteran's claim for TDIU can be accomplished.  The Veteran has made a claim for TDIU on both a schedular and extraschedular basis.  However, as a result of the decision herein, the Veteran's combined disability rating may change depending on the rating assigned to the Veteran's now service-connected iatrogenic hypospadias.  Because a change in the combined disability rating may alter the result of the Veteran's claim for TDIU on a schedular basis, this matter should be remanded and readjudicated by the RO after the Veteran's iatrogenic hypospadias has been rated.  See 38 C.F.R. § 4.16(a) (setting forth the schedular criteria for TDIU).

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to effectuate the grant of service connection for the Veteran's iatrogenic hypospadias and assign the appropriate rating under VA regulations.

2. Readjudicate the Veteran's claim for TDIU based on the Veteran's updated combined disability rating.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


